DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 11-21 were originally filed.
Claims 11-14, & 16-21 are pending and have been allowed for the reasons set forth below.

Allowable Subject Matter
Claims 11-14, & 16-21 are allowed over the prior art of record.
The closest prior art of record is US 2004/0053571A1 (“Aoki”), US 2018/0074495A1 (“Myers”), US 2019/0061466A1 (“MacNeille”).

The following is an examiner' s statement of reasons for allowance:
The prior art Aoki discloses a deodorizing apparatus that is capable of eliminating odor components in a passenger compartment under a temperature suitable for separating odor components from an interior of the passenger compartment. While the vehicle is parked and the temperature inside the vehicle is measured to be equal to or higher than a predetermined temperature, the deodorizing apparatus controls the deodorizing operation to remove odor components inside the passenger compartment. Aoki further discloses an odor sensor that is located on the ceiling on the top of the driver’s seat and measures a density of odor components in the compartment. The odor components comprise of HC, CO, NOx and CO2, and the density is measured in the compartment to check if the odor components is equal to or greater than a predetermined amount of odor. Once the density of the odor components is greater than the predetermined amount, the air conditioning unit is controlled to perform a ventilating operation for deodorizing the air inside the compartment. However Aoki does not explicitly disclose “a change in the at least one odor profile is recognized depending on the temporal evolution of the concentrations of the odorants of the at least one odor profile, the change in the at least one odor profile is used to determine a change in a physiological state of a user in the motor vehicle”.

	The prior art Myers discloses a passenger validation system when a vehicle is picking up a passenger from a first location and authenticates the passenger at the pick-up location. Myers further discloses a passenger analysis module to analyze passenger activities and behavior to identify impaired passengers, the passengers being impaired due to alcohol, drugs, or other health conditions. The passenger analysis module determines impaired passengers based on physical body movements, slurred speech, and the like. The passenger analysis receives information from a blood alcohol sensor and an odor sensor which helps determine when passengers blood alcohol level using a breath sensor or an odor sensor and determines the likelihood that the passenger is intoxicated from alcohol. Further in result of the analyzation that the passenger is impaired, the vehicles driving characteristics are adjusted or changed in order to avoid sudden stops and sharp turns. The driving characteristics are adjusted to drive in a smooth manner to minimize the likelihood of the passenger getting sick in the vehicle. However Myers does not explicitly disclose “a change in the at least one odor profile is recognized depending on the temporal evolution of the concentrations of the odorants of the at least one odor profile, the change in the at least one odor profile is used to determine a change in a physiological state of a user in the motor vehicle”.

	The prior art MacNeille discloses a method and apparatus for vehicle cabin door detection and amelioration. The vehicle includes an array of chemical sensors, a spectrograph, and an environment control system. The environment control system generates a spectrum, with the spectrograph, of chemical components of volatilomes in air inside a cabin and classifies the volatilomes in air inside a cabin based on the spectrum, measurements from the array of chemical sensors, and occupant preferences. Further when the volatilomes are indicative of an offensive scent, the environmental control system applies a mitigation strategy to affect the composition of the air in the cabin. MacNeille further discloses, when generating the spectrum of the volatilomes, generating a time series of data value sets based on the spectra. Further the mitigation system prioritizes which volatilomes to ventilate based on the volatilomes changing over time. However MacNeille does not explicitly disclose the limitation “the change in the at least one odor profile is used to determine a change in a physiological state of a user in the motor vehicle”.

Regarding Claim 11, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“a change in the at least one odor profile is recognized depending on the temporal evolution of the concentrations of the odorants of the at least one odor profile, 
the change in the at least one odor profile is used to determine a change in a physiological state of a user in the motor vehicle”.

Claims 12-14, & 16 depend from claim 11 and are therefore allowable.

Regarding Claim 17, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“a change in the at least one odor profile is recognized depending on the temporal evolution of the concentrations of the odorants of the at least one odor profile, 
the change in the at least one odor profile is used to determine a change in a physiological state of a user in the motor vehicle”.

Regarding Claim 19, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“a change in the at least one odor profile is recognized depending on the temporal evolution of the concentrations of the odorants of the at least one odor profile, 
the change in the at least one odor profile is used to determine a change in a physiological state of a user in the motor vehicle”.

Claims 18, & 20-21 depend from claim 19 and are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                       
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668